Case 5:18-cv-01125-SP Document 203-1 Filed 01/28/20 Page 1 of 4 Page ID #:5782




         EXHIBIT A
Case 5:18-cv-01125-SP Document 203-1 Filed 01/28/20 Page 2 of 4 Page ID #:5783



                                   JURY QUESTIONNAIRE

        Please fill out completely in black ink. Since we need to make copies, do not write on the
back of any page. If you need more room, continue at the bottom or side of the page, or on the
last page (noting question number).

JUROR’S NAME: (Please Print):

1.     Occupation:                                            For how long:

2.     City or town where you live:

3.     What is your current job status?
              Working full-time                              Unemployed
              Working part-time                              Homemaker
              Retired. When?                                 Full-time student

4.     a.      By whom are you employed?

       b.      Do you have management or supervisory responsibilities? Yes                No___

       c.      Do you have the authority to discipline, hire and fire?     Yes            No___

       d.      How long have you worked there?

       e.      Over the periods of your working life, what jobs you have had?




5.     Have you every traveled outside of the United States? Yes___ No ___

       If Yes, where:




6.     Have you or anyone close to you ever received training in, been employed by, or
       otherwise affiliated with any jail, prison, or detention facility?
       Yes             No

       If Yes, please explain:



7.     Have you ever considered working in law enforcement or corrections? Yes___ No




                                                 1
Case 5:18-cv-01125-SP Document 203-1 Filed 01/28/20 Page 3 of 4 Page ID #:5784




      If Yes, please explain:



8.    Would you believe or disbelieve the testimony of a corrections officer simply
      because he/she is a corrections officer Yes___ No

      If Yes, please explain:



9.    What kind of contact have you had with people of other nationalities?




10.   Have you ever had a negative experience with someone from El Salvador or Honduras?
      Yes___ No

      If Yes, please explain:



11.   Have you ever had a negative experience with someone who immigrated to this country?
      Yes___ No

      If Yes, please explain:

12.   Do you think U.S. immigration laws are:

      Too strict                Too lenient          Just right

13.   a)     Have you or anyone in your family ever sued or been sued by anyone?

             Yes                No            If Yes, please explain:




      b)     Have you or anyone in your family ever considered suing anyone? Yes      No

             If Yes, please explain:




                                                 2
Case 5:18-cv-01125-SP Document 203-1 Filed 01/28/20 Page 4 of 4 Page ID #:5785




14.   This case involves claims of mistreatment by immigrant men who were detained at a
      privately-operated immigration detention facility. How do you feel about the concept of
      awarding financial compensation to non-citizens?




15.   Do you believe there should be limits on the amount of damages awarded in this type of
      case?

      Yes     No     If Yes, please explain:




16.   Given the media coverage of immigration last few years, is there anything about this
      topic that would cause you to question your ability to be a neutral juror in this type of
      case? Yes          No

      If Yes, please explain:




                                                    Signature of Juror




                                                3
